Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3, 5-9, 13, 15, 16 and 18, and species (i): the first foam includes a hydrocarbon or a halocarbon in the reply filed on 03//4/2022 is acknowledged.  However, Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 13, 15, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because a first foam region and a second foam region could be aligned side-by-side and at least one fragile insulating material provided on the first and second regions.  Alternatively, a first foam region, at least one fragile insulating material and a second foam region could be aligned side-by-side such that the first foam region is separated from the second foam region by the at least one fragile insulating material. However, none of these arrangements are within the scope of the claimed invention.  
Since the spatial arrangement of the first and second foam regions and at least one fragile insulating material could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
Similarly, the composite board material could include a single fragile insulating material. However, in view of Applicant’s disclosure, the composite board includes a plurality of fragile insulating materials deposited on the first foam region according to a desired pattern that provides interstices between the fragile insulating materials wherein a second foam region at least partially encases the plurality of 
Claim 16 recites the limitation "at least one of said first external facer, said second external facer, and said interfacial facer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said double-coated facer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0015027 to Letts et al. (hereinafter “Letts”) in view of US 2019/0100661 to Stogner et al. (hereinafter “Stogner”). 
Letts discloses a composite board comprising a construction board, a plurality of fragile insulating materials deposited on the construction board, and a developing foam of polyurethane at least partially encasing the fragile insulating materials 
Letts does not explicitly disclose the encasing polyurethane foam produced using a blowing agent which is substantially devoid of hydrocarbons and halocarbons such that the encasing polyurethane foam includes less than 1000 ppm hydrocarbon or halocarbon based upon the total weight of the encasing polyurethane foam.  
Stogner, however, discloses a polyurethane foam obtained from a composition comprising a polyol, an isocyanate, a blowing agent, a plasticizer, a surfactant, an extender, and a catalyst wherein water is used as a sole blowing agent (paragraphs 119 and 157).  In other words, the polyurethane foam is free of hydrocarbons and halocarbons.  Alternatively, the blowing agent comprises water and trichlorofluoromethane present in a little amount of from 0 to 5 pphp or 5000 ppm (paragraph 120).  The polyurethane foam has a closed cell structure with a density of 0.5 to 1.4 pcf (paragraph 159).  The polyurethane foam is suitable as an insulated building panel (paragraph 169).  
Letts and Stogners are in analogous arts because they are directed to an insulating material of polyurethane foam.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use water as a sole blowing agent motivated by the desire to meet health and environmental standards.  
As to claim 7, the construction board is polyurethane foam having a density greater than 2.8 pcf (paragraph 51). 

Stogner, however, discloses a polyurethane foam obtained from a composition comprising a polyol, an isocyanate, a blowing agent, a plasticizer, a surfactant, an extender, and a catalyst (paragraph 157).  The blowing agent is water (paragraphs 117 and 119).  Stogner discloses that fluorocarbon is not desirable as a blowing agent in view of health and environment standards.  However, since fluorocarbon such as trichlorofluoromethane expands easily when heated and does not react with the polyol and isocyanate, trichlorofluoromethane is optionally usable with water as a blowing agent of the polyurethane foam.  In particular, the blowing agent includes water in an amount of 0.1 to 60 pphp, and trichlorofluoromethane in an amount of from 0 to 5 pphp or 0 to 5000 ppm (paragraph 120).  The polyurethane foam has a closed cell structure with a density of 0.3 to 5.0 pcf (paragraph 159).  The polyurethane foam is suitable as an insulated building panel (paragraph 169).  
Letts and Stogners are in analogous arts because they are directed to an insulating material of polyurethane foam.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a blowing agent comprising water and trichlorofluoromethane for forming the construction board of polyurethane foam because water alone and a combination of water and trichlorofluoromethane have been shown in the art to be recognized equivalent blowing agents for the polyurethane foam and the selection of these known .  

Claims 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Letts in view of Stogner as applied to claim 1 above, further in view of US 2015/0159023 to Lipka et al. (hereinafter “Lipka”).  
Neither Letts nor Stogner discloses or suggests a composite board comprising a first external facer mated to the construction board and a second external facer mated to the encasing foam.  The combined teachings of Letts and Stogner do not result in a composite board comprising an interfacial facer disposed between the construction board and the encasing foam.  
Lipka, however, discloses a fire shielding facer comprising a substrate and an intumescent composition uniformly coated on both surfaces of the substrate wherein a substrate comprises kraft paper and/or fiberglass (abstract).  The fire shielding facer is thus a double-coated facer.  The fire shielding facer provides excellent structural support to the resultant char after a fire in order to further protect a substrate from deterioration (abstract).  The fire shielding facer is provided on a construction board, and a polyurethane foam for fire protection.  
Letts and Lipka are in analogous arts because they are directed to an insulating material of polyurethane foam.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fire shielding facer on both surfaces of the construction board and both surfaces of the encasing foam motivated by the desire to impart fire retardant properties.  
Claims 1-3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Letts in view of US 2003/0114549 to Kalinowski et al. (hereinafter “Kalinowski”). 
Letts discloses a composite board comprising a construction board, a plurality of fragile insulating materials deposited on the construction board, and a developing foam of polyurethane at least partially encasing the fragile insulating materials (figure 1).  The developing foam is obtained by using a blowing agent including isopentane, hydrofluocarbon, carbon dioxide and noble gases (paragraph 35).  
Letts does not explicitly disclose the encasing polyurethane foam produced using a blowing agent which is substantially devoid of hydrocarbons and halocarbons such that the encasing polyurethane foam includes less than 1000 ppm hydrocarbon or halocarbon based upon the total weight of the encasing polyurethane foam.  
Kalinowski, however, discloses a polyurethane foam obtained from a composition comprising a polyol, an isocyanate, a blowing agent, and a surfactant wherein the blowing agent comprises methyl formate and carbon dioxide (paragraphs 12, 14-16, and 21-25).  The blowing agent is substantially free of hydrocarbons and halocarbons (paragraph 17).  Kalonowski states that “substantially free of hydrocarbons and halocarbons” is referred to a small amount of less than 1% by weight or 10000 ppm of hydrocarbons and halocarbons (paragraph 26).   The polyurethane foam has a closed cell structure with a density of 1.3 to 4 pcf (paragraph 30).  The polyurethane foam is suitable as an insulated building panel (paragraph 13).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a blowing agent which is substantially free of halocarbons and hydrocarbons or includes less than 10000 ppm of halocarbons and hydrocarbons motivated by the desire to provide an encasing foam with great dimensional stability. 
As to claim 7, the construction board is polyurethane foam having a density greater than 2.8 pcf (paragraph 51). 
As to claim 9, Letts does not explicitly disclose the construction board of polyurethane foam produced using a blowing agent that includes a hydrocarbon or a halocarbon.    
Kalinowski, however, discloses a polyurethane foam obtained from a composition comprising a polyol, an isocyanate, a blowing agent, and a surfactant wherein the blowing agent comprises methyl formate and carbon dioxide (paragraphs 12, 14-16, and 21-25).  The blowing agent is substantially free of hydrocarbons and halocarbons (paragraph 17).  Kalonowski states that “substantially free of hydrocarbons and halocarbons” is referred to a small amount of less than 1% by weight or 10000 ppm of hydrocarbons and halocarbons (paragraph 26).   The polyurethane foam has a closed cell structure with a density of 1.3 to 4 pcf (paragraph 30).  The polyurethane foam is suitable as an insulated building panel (paragraph 13).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a blowing agent which is substantially free of halocarbons and hydrocarbons or includes less than 10000 ppm of halocarbons and hydrocarbons motivated by the desire to provide a construction board of polyurethane foam having great dimensional stability.  

Claims 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Letts in view of Kalinowski as applied to claim 1 above, further in view of Lipka.  
Neither Letts nor Kalinowski discloses or suggests a composite board comprising a first external facer mated to the construction board and a second external facer mated to the encasing foam.  The combined teachings of Letts and Kalinowski do not result in a composite board comprising an interfacial facer disposed between the construction board and the encasing foam.  
Lipka, however, discloses a fire shielding facer comprising a substrate and an intumescent composition uniformly coated on both surfaces of the substrate wherein a substrate comprises kraft paper and/or fiberglass (abstract).  The fire shielding facer is thus a double-coated facer.  The fire shielding facer provides excellent structural support to the resultant char after a fire in order to further protect a substrate from deterioration (abstract).  The fire shielding facer is provided on a construction board, and a polyurethane foam for fire protection.  
Letts and Lipka are in analogous arts because they are directed to an insulating material of polyurethane foam.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 



/Hai Vo/
Primary Examiner
Art Unit 1788